Citation Nr: 0628995	
Decision Date: 09/13/06    Archive Date: 09/20/06

DOCKET NO.  06-00 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for tinnitus.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel






INTRODUCTION

The appellant had active military service from November 1963 
to February 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 decision by the 
Philadelphia, Pennsylvania, RO that denied service connection 
for tinnitus.  In July 2006, the appellant testified before 
the undersigned Acting Veterans Law Judge at a 
videoconference hearing.  A transcript of that testimony is 
of record.  

A review of the claims file shows that the veteran, at the 
July 2006 videoconference hearing, made an application to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.  This issue, however, is not 
currently developed or certified for appellate review.  
Accordingly, it is referred to the RO for appropriate action. 


FINDING OF FACT

There is no medical evidence that the appellant currently has 
tinnitus.


CONCLUSION OF LAW

Tinnitus was neither incurred in nor aggravated during 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 
(2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As to the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), a review of the record 
shows that VA notified the veteran that establishing 
entitlement to service connection for a disability requires, 
among other things, a current disability.  See, e.g., rating 
decision dated in April 2005; statement of the case issued in 
November 2005.  Moreover, as will be explained below, this 
claim is denied because the veteran does not meet the 
statutory threshold for entitlement to service connection for 
tinnitus, i.e., a current disability.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Therefore, because the decision is 
mandated by the veteran's failure to meet a basic 
prerequisite for service connection, the Board is entitled to 
go forward with adjudication of the claim regardless of 
whether or not VA provided adequate notice and assistance as 
required by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; Mason 
v. Principi, 16 Vet. App. 129, 132 (2002).  Further 
discussion of the VCAA is not required. 

II.  Analysis

The veteran argues that he has tinnitus as a result of his 
military service.  Specifically, the veteran alleged that his 
work as an engine mechanic servicing diesel engines while in 
the Navy caused current tinnitus.  

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Service connection may be granted 
for any disease diagnosed after discharge from service when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In deciding whether the veteran has a current disability due 
to military service, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others.  Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999).  The Board is mindful that it cannot make its 
own independent medical determinations and that there must be 
plausible reasons for favoring one medical opinion over 
another.  Evans v. West, 12 Vet. App. 22, 30 (1999). 

The appellant's service personnel records show his 
occupational specialty was engine mechanic and that he served 
on a number of ships, including a ship that served in the 
waters off of the Republic of Vietnam.  However, service 
medical record, including the February 1968 separation 
examination, are negative for complaints or a diagnosis of 
tinnitus.

Likewise, his post-service treatment records from the Lebanon 
VA Medical Center (VAMC) are negative for a diagnosis of 
tinnitus.  In fact, while the veteran's first-time treatment 
record from the Lebanon VAMC, dated in April 2003, noted his 
complaints of hearing loss for which a consultation with the 
audiology clinic was ordered, there was no specific complaint 
of tinnitus at that time or at any other time in these 
records. There is also no indication that the audiology 
consultation ever took place.

Thus, since the medical evidence of record does not include a 
current diagnosis of tinnitus, service connection must be 
denied.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.303.

In reaching the above conclusion, the Board has not 
overlooked the veteran's written statements to the RO or the 
July 2006 videoconference hearing testimony.  In pertinent 
part, the veteran testified that he had received medical 
treatment at the Lebanon VAMC since approximately 1996 and 
that VA had diagnosed him with tinnitus.  He did not remember 
the approximate date on which he was first diagnosed with 
tinnitus.

However, as noted above, Lebanon VAMC treatment records show 
that the appellant was a new patient in April 2003 and are 
negative for complaints or a diagnosis of tinnitus.  
Moreover, while lay witnesses are competent to describe 
experiences and symptoms that result therefrom, because 
laypersons are not trained in the field of medicine, they are 
not competent to provide medical opinion evidence as to the 
current diagnosis of a problem.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Therefore, the veteran's 
statements, addressing his current diagnosis are not 
probative evidence as to the issue on appeal.

The Board also considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
veteran's claim the doctrine is not for application.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim 
must be denied.


ORDER

Service connection for tinnitus is denied.



____________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


